DETAILED ACTION

Response to Amendment and Remarks
The amendment filed on 08/31/2021 has overcome the objections in the Office Action filed on 06/01/2021.
Applicant’s arguments filed on 08/31/2021 regarding claim 1 are persuasive, specifically with regard to a lateral side, which is near the first housing, of the first BEF is aligned with an outer side of the second housing as argued on pages 4-7. Therefore the rejection to claim 1 is withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, Yang et al (CN 204922672 U; relied upon in the Office Action filed on 06/01/2021; hereinafter “Yang”), fails to disclose or suggest the combined structure and functionality of a lateral side, which is near the first housing, of the first BEF is aligned with an outer side of the second housing as set forth in the claim. Analysis of the claimed limitations as compared with Yang’s disclosure was given in the Office Action filed on 06/01/2021. However, after reconsideration, the italicized limitation is not disclosed. Further, outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first BEF of Yang 
Re Claims 2-15:
The claims are allowed due to their dependence on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875